Citation Nr: 0501943	
Decision Date: 01/27/05    Archive Date: 02/07/05

DOCKET NO.  02-09 721	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
skin disorder.  

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
heart disorder.  

3.  Entitlement to an increased (compensable) evaluation for 
otitis media.

4.  Entitlement to an increased evaluation for pilonidal 
cyst, currently evaluated as 10 percent disabling. 

5.  Entitlement to service connection for cancer, chronic 
lymphocytic leukemia, non-Hodgkin's lymphoma.

6.  Entitlement to service connection for varicose veins.

7.  Entitlement to service connection for asbestosis.

8.  Entitlement to service connection for special monthly 
pension.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran had active service from October 1947 to October 
1951.  

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from April 2000 and April 2002 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas, which denied the above-referenced claims.  


FINDING OF FACT

In December 2004 the Board was notified that the veteran died 
in August 2004.  


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of these claims.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In an April 2000 rating decision, the RO denied service 
connection for cancer, chronic lymphomatic leukemia, and 
varicose veins; determined that the veteran had not submitted 
new and material evidence to reopen his claims of entitlement 
to service connection for a skin disorder and a heart 
disorder; and denied increased evaluations for service-
connected otitis media and residuals of a pilonidal cyst.  
The veteran filed a timely notice of disagreement and the RO 
issued a Statement of the Case (SOC).  In June 2002, the 
veteran perfected his appeal, and the issues were certified 
to the Board.

In an April 2002 rating decision, the RO denied service 
connection for asbestosis and denied special monthly pension.  
The veteran filed a timely notice of disagreement and the RO 
issued an SOC.  In November 2002, the veteran perfected his 
appeal, and the issues were certified to the Board.

The Board was notified in December 2004 by the RO that the 
veteran had died in August 2004.

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a); 38 C.F.R. § 
20.1302.

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. § 
20.1106 (2003).



ORDER

The appeal is dismissed.




		
ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


